Holden, J.,
delivered the opinion of the court.
This is an appeal from the circuit court of Lee county where the appellant, Annie Hunt, was convicted of keeping’ malt liquors, beer, for unlawful purposes, in the city of Tupelo.
It appears from the record that the jury in the lower court returned a verdict of “guilty” to the clerk after court had adjourned for the noon hour, and in the absence of the judge, the defendant, and her counsel, without any agreement of the defendant or her counsel that the verdict might be returned in such manner, or any agreement whatever with reference to the return of the verdict by the jury; nor did the defendant below-in any other way waive her presence when the verdict was returned. The rule announced by this court in bane November 6, 1916, in Sarah Woods v. City of Tupelo, 72 So. 895, is applicable to the case before us now.
Therefore the judgment of the lower court is reversed, and the case remanded.

Reversed and remanded.